Citation Nr: 1725199	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-38 504	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises (COWC) 
of the Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether an overpayment of Department of Veterans Affairs (VA) disability benefits in the amount of $ 39,510.00 was properly created.

2. Entitlement to waiver of recovery of an overpayment of VA disability benefits in the amount of $ 39,510.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, and from a June 2010 decision by the Milwaukee RO's COWC.

In May 2014, the Board remanded the claim of the validity of debt for the issuance of a statement of the case (SOC), and remanded the claim of a waiver of the debt as inextricably intertwined.  In June 2016, the RO issued an SOC finding that the debt was validly created.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1. The Veteran was convicted of a felony in November 2008, and incarcerated from November 2008, to March 2011; the 61st day of his incarceration following the conviction was in January 2009.

2. There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the alleged overpayment.

3. The Veteran's failure to report his incarceration was the cause of the overpayment.

4. Recovery of this overpayment will subject the Veteran to undue hardship.

5. Recovery of the overpayment would defeat the purpose of the disability benefits.

6. Waiving the overpayment would not result in unjust enrichment.


CONCLUSIONS OF LAW

1. There is a valid debt resulting from an overpayment of benefits in the amount of $39,510.00.  38 U.S.C.A. §§ 1503, 1542, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2016).

2. The criteria for waiver of recovery of the $39,510.00 overpayment have been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.956 (a), 1.962, 1.963(a), 1.965(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to Chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)).  In any case, the issue being decided below is favorable to the Veteran so any errors in the duties to notify and assist were not prejudicial to him.


II. Validity of the Debt

The Veteran was granted disability benefits for a service-connected disability and thereafter assigned a 100 percent disability rating.  He was subsequently incarcerated.  VA law prohibits payment of compensation benefits to incarcerated veterans beginning the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666 (2016).  VA continued the compensation payments while the Veteran was incarcerated.  VA therefore found that a debt of $39,510.00 was created, that being the amount of compensation paid to the Veteran during the period starting with the 61st day of imprisonment following conviction, in January 2009 through the date VA reduced the Veteran's benefits in April 2010.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The provisions of 38 U.S.C.A. § 5313 provide for limitation on payment of compensation for persons incarcerated for conviction of a felony.  For the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends, the rate of compensation payable to a veteran with a service-connected disability rated at 20 percent or more is limited to the amount of 10 percent.  38 U.S.C.A. § 5313(a)(1)(A).

In this instance, the evidence shows that the Veteran was incarcerated from November 2008 to March 2011.  The 61st day of incarceration was in January 2009.  The Veteran does not contest the validity of the debt.  As such, the Board finds the debt in the amount of $39,510.00 to be valid.

III. Waiver of Recovery of Overpayment

In April 2010, the Veteran was sent notice of the debt.  In June 2010, the Veteran requested waiver of collection of indebtedness due to financial hardship.  In June 2010, the COWC denied his request on the basis that the Veteran was at significant fault for creating the debt by not informing VA of his incarceration, and finding that financial hardship was not applicable because he was provided with food, clothing, and shelter while incarcerated.  In July 2010, the Veteran filed a notice of disagreement, stating that, while he was provided with food and shelter while incarcerated, he "left behind a wife and grandchildren who need[ed his] support."  He explained that he still needed to pay his rent, electricity, gas, water, phone, food, and clothes.  In an August 2010 statement of the case (SOC), the RO denied his waiver request under 38 C.F.R. § 1.965, which describes the application of various elements of the equity and good conscience standard when considering a waiver request and of the elements, if found, that would preclude the granting of a waiver.  

The Veteran contended that recovery of the debt would cause undue hardship on him and his family.  He provided financial status reports describing his family's income and expenses, as well as his wife's W-2.  

As an initial matter, the Board finds that the Veteran timely filed a request for waiver of collection of indebtedness.  The evidence shows that he was notified of the debt in April 2010 and filed his request for waiver in June 2010.  This is within the 180 days of the date of notification. 

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including educational assistance benefits.  38 C.F.R. § 1.956(a). 

VA regulations provide that, when indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

Here, the Board finds that the overpayment was not created as a result of fraud, misrepresentation, or bad faith.  That is, the Veteran did not act with fraudulent intent or take action with intent to seek an unfair advantage, with knowledge of the likely consequences to include a loss to the Government.  Also, the Veteran did not make a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

After reviewing the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  As to fault, the Veteran and not VA was at fault in the creation of the debt.  The evidence shows that the Veteran was previously incarcerated, and had to repay overpayments on his prior debts to VA.  Therefore, the Veteran knew at the time of his November 2008 incarceration that he had a duty to inform VA of his incarceration. 

However, the Board finds that collection of the indebtedness would subject the Veteran and his family to undue economic hardship.  The evidence shows that the Veteran has a 100 percent disability rating for schizophrenia.  The June 2010 financial status report reflects that the Veteran's only source of income was from his VA compensation benefits, and that, at the time, his spouse's net monthly income amounted to $1,116.80.  However, their average monthly expenses amounted to $3,100.  Likewise, an April 2011 financial status report reflects that the Veteran was unemployed and relied on his VA compensation benefits for income, and that his wife's net monthly income was $1,777.00.  However, their total monthly expenses totaled $2,379.00.  As such, the Veteran argued that his family depended on his VA compensation benefits to help pay for the basic necessities.  The Board finds that the Veteran is ultimately without any means to repay the overpayment. 

The fourth element of equity and good conscience also supports the waiver of overpayment here.  The fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, the Veteran received the payments in question as compensation for his impairment in his earning capacity for his service-connected schizophrenia.  See 38 C.F.R. § 4.1 (2016).  Requiring him to repay the debt would force him to make payment using his VA compensation benefits which would defeat the purpose for which the compensation program is intended. 

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment."  Put another way, the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran clearly received monies to which he was not entitled.  However, it has already been concluded that repayment of the debt would result in undue hardship.  He would not be unjustly enriched by waiver of the overpayment here, as he lacks financial resources.  

The sixth element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.  Thus, this sixth element does not support the Veteran's request for a waiver of overpayment, but as explained above, such waiver is already justified on the basis of undue hardship. 

The record does not demonstrate any additional factors which should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, and the Veteran has identified no other such factors. 

Thus, after weighing all of the factors discussed, the Board finds that the evidence is approximately evenly balanced as to whether the entire overpayment would violate the principles of equity and good conscience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that a waiver of recovery of the overpayment is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

An overpayment of VA disability benefits in the amount of $ 39,510.00 was properly created.

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $39,510.00 is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


